Order entered July 23, 2021




                                    In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                              No. 05-21-00203-CR

                      EX PARTE KURNICUS HAYES

             On Appeal from the 283rd Judicial District Court
                          Dallas County, Texas
                 Trial Court Cause No. WX20-93394-T

                                   ORDER

     Before the Court is appellant’s July 20, 2021 motion to recall warrant. The

motion is DENIED.


                                          /s/   ERIN A. NOWELL
                                                JUSTICE